United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Jn.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Hall, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-326
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 22, 2010 appellant filed a timely appeal from an August 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than three percent impairment of the right upper
extremity and more than three percent impairment of the left upper extremity, for which he
received schedule awards.
FACTUAL HISTORY
On May 2, 2008 appellant, then a 45-year-old regular city carrier, filed an occupational
disease claim for a ruptured disc he attributed to carrying mail and stepping in holes while on his
1

5 U.S.C. §§ 8101-8193.

route. He was first aware of his condition and its relationship to his employment on
July 11, 2007. OWCP accepted the claim for cervical radiculopathy and paid benefits, including
surgery for an anterior cervical microdiscectomy and fusion at C5-6 on May 27, 2008. Appellant
was totally disabled from May 27 through July 17, 2008. He returned to limited duty on July 18,
2008 and unrestricted work on March 1, 2009.
On May 19, 2009 appellant requested a schedule award. In a December 10, 2008 report,
Dr. James J. Coyle, a Board-certified orthopedic surgeon, noted that appellant was back to work
delivering mail seven months postoperation. Examination findings revealed excellent strength
and very good neck range of motion. Dr. Coyle restricted appellant from lifting over 20 pounds
with gradual increase in the amount lifted until March. He indicated that on March 1, 2009
appellant may resume his regular unrestricted load, at which point he would be at maximum
medical improvement.
In a June 4, 2009 letter, OWCP advised appellant that the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides) was used to calculate impairment and requested that he take the attached permanent
worksheet forms for to his treating physician for an impairment rating.
In a September 29, 2009 letter, Dr. Donald E. Murray, a Board-certified internist,
diagnosed cervical radiculopathy with numbness and tingling to appellant’s fingertips. There
was almost normal range of motion of the cervical spine, strength four plus to five, normal range
of motion in both upper extremities and an intact sensory system. Dr. Murray indicated that he
was unable to complete the forms provided by OWCP. A copy of the impairment worksheets
dated September 15, 2001 were provided which indicated primary impairing diagnosis was
cervical spinal stenosis with a subsidiary diagnosis of cervical radiculopathy.
On May 31, 2010 OWCP’s medical adviser reviewed the medical record for purposes of
determining impairment. He noted that testing showed a C5-6 herniation and appellant had
surgery at that level with good relief of symptoms. OWCP’s medical adviser stated that
Dr. Coyle noted residual bilateral shoulder pain. Under Table 15-21 of the A.M.A., Guides, he
stated that residual shoulder pain corresponded to a three percent permanent partial impairment
of each upper extremity. OWCP’s medical adviser further indicated that maximum medical
improvement was reached March 1, 2009.
By decision dated August 20, 2010, OWCP granted a schedule award for three percent
permanent partial impairment to the right and left upper extremities. The awards ran from
March 1 to July 10, 2009, for a period of 18.72 weeks.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
2

20 C.F.R. § 10.404.

2

making such a determination is a matter that rests within the sound discretion of OWCP.3 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
GMFH-CDX + GMPE-CDX + GMCS-CDX.7
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.8
ANALYSIS
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Section 15-2, entitled Diagnosis-Based Impairment, indicates that
diagnosis-based impairment is the primary method of evaluation of the upper limb.9 The initial
step in the evaluation process is to identify the impairment class by using the corresponding
diagnosis-based regional grid. The Board notes that OWCP accepted cervical radiculopathy and
appellant underwent anterior cervical microdiscectomy and fusion at C5-6. Dr. Coyle noted
appellant’s status but did not rate impairment. Dr. Murray diagnosed cervical radiculopathy with
numbness and tingling to his fingertips. He stated that appellant had almost normal range of
motion cervical spine, strength, four plus five, normal range of motion in bilateral upper
extremities and intact sensory. Dr. Murray declined to provide an impairment rating under the
A.M.A., Guides. Thus, these reports are of limited probative value in establishing impairment.
OWCP medical adviser found that appellant had three percent impairment of each arm
due to residual shoulder pain and referenced Table 15-21 of the A.M.A., Guides for peripheral
3

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides 494-531.

7

Id. at 521.

8

Linda Beale, 57 ECAB 429 (2006).

9

Section 15.2, A.M.A., Guides 387.

3

nerve impairment. While Table 15-21 pertains to peripheral nerve impairment, he failed to
identify the nerve upon which an impairment class and default value could be assigned.
OWCP’s medial adviser provided no explanation as to whether there were any applicable grade
adjustments for grade modifiers, which are used in net adjustment formula to calculate a net
adjustment and arrive at the final impairment grade.10 The A.M.A., Guides note that it is
important to determine the anatomic distribution and severity of loss of function resulting from
sensory deficits or pain and motor deficits and loss of power and that these must be accurately
graded to define the potential range of impairments associated with the nerve lesion. Only
unequivocal and permanent deficits are given permanent impairment ratings.11 Furthermore,
OWCP’s medical adviser failed to reference Table 15-14, which Table 15-21 specifically notes
must be used to grade severity of sensory and motor deficits.12 As it is unclear how he calculated
the three percent impairment ratings for both upper extremities, the case must be remanded to
OWCP for further clarification.
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. Once it has begun an investigation of a
claim, it must pursue the evidence as far as reasonably possible. OWCP has an obligation to see
that justice is done.13 The medical evidence of record does not fully comport with the A.M.A.,
Guides or provide a complete analysis of appellant’s left and right upper extremity impairments.
The case will be remanded to OWCP for further development on the extent of impairment of
appellant’s left and right upper extremities in accordance with the sixth edition of the A.M.A.,
Guides.14
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
left and right upper extremity impairments.

10

Net Adjustment = GMFH-CDX + GMPE-CDX + GMCS-CDX. Section 15.3d, A.M.A., Guides 411. See also
A.M.A., Guides, section 15.4, at 419, which sets forth the method for evaluating upper extremity nerve impairment.
11

A.M.A., Guides 423.

12

Id. at 436.

13

A.A., 59 ECAB 726 (2008).

14

In light of the disposition of this case, appellant’s arguments on appeal are moot.

4

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for further
proceedings consistent with this opinion of the Board.
Issued: September 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

